Title: To George Washington from Henry Knox, 31 December 1794
From: Knox, Henry
To: Washington, George


        
          Sir
          Department of War December 31—1794
        
        I have the honor to enclose you the opinion of James Seagrove agent for the Creek Nation upon the subject of the negroes which ought to have been returned in pursuance of the treaty of New York.
        I beg leave to add that if the United States deem it inexpedient to press for a return of the negroes that it would appear proper that the owners should be compensated conformably to some equitable principles to be devised.
        If this idea should be just it would be proper for the President to present it to Congress in the just shape of which it is susceptible. I have the honor to be with the greatest respect Your obedient servant
        
          H. Knoxsecy of war
        
      